                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION




CYNTHIA E. RHOADES,

               Plaintiff,                                                   No. 3:18-cv-00123-SB
       v.
                                                                          OPINION AND ORDER
STATE OF OREGON DEPARTMENT
OF JUSTICE,

               Defendant.



MOSMAN,J.,

       On January 8, 2019, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (F &R) [31], recommending that Defendant's Motion to Dismiss [23] should be

GRANTED. Plaintiff Cynthia Rhoades filed Objections to the F&R [33]. The State of Oregon

Department of Justice ("the State") did not file a response.

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo dete1mination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal

1 - OPINION AND ORDER
conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

       Ms. Rhoades brought claims against the State under Title I of the Americans with

Disabilities Act (ADA) and the Age Discrimination in Employment Act (ADEA). The State

moved to dismiss on the basis of Eleventh Amendment sovereign immunity. Judge Beckerman

found that the State was immune from suit on Ms. Rhoades's claims and recommended that I

grant the Motion to Dismiss with leave to amend.

       Ms. Rhoades objected to the F&R, arguing that 42 U.S.C. § 12202 abrogated state

sovereign immunity for violations of the ADA. Obj. [33] at 2. Ms. Rhoades acknowledges that

the Supreme Court held section 12202 to be an invalid abrogation of sovereign immunity for

claims under Title I of the ADA. See Bd. ofTrs. v. Garrett, 531 U.S. 356,374 (2001). But she

argues that the Court only invalidated section 12202 for suits seeking monetary damages. Obj.

[33] at 3. Ms. Rhoades contends that the state does not enjoy immunity from suit for claims

seeking injunctive relief under Title I of the ADA. I disagree.

       Although Garrett held that Congress did not validly abrogate sovereign immunity for

suits by private individuals seeking money damages under Title I of the ADA, the Court's

holding extends to suits for injunctive relief as well. The Court suggested as much in in footnote

that applies to the present case: "Title I of the ADA still prescribes standards applicable to the

States. Those standards can be enforced ... by private individuals in actions for injunctive relief

under Ex parte Young." Garrett, 531 U.S. at 374 n.9. The Ninth Circuit has interpreted Garrett



2 - OPINION AND ORDER
to preserve the States' sovereign immunity, not merely the immunity from suit for monetary

damages. See, e.g., Savage v. Glendale Union High Sch., Dist. No. 205, Maricopa Cty., 343 F.3d

1036, 1040 (9th Cir. 2003) (citing Garrett, 531 U.S. at 360) ("Congress may not abrogate the

sovereign immunity of states for suits under Title I of the ADA .... "). Therefore, Judge

Becke1man correctly found that Ms. Rhoades' ADA claims are barred by the Eleventh

Amendment.

                                        CONCLUSION

       Upon review, I agree with Judge Beckerman's recommendation and I ADOPT the F&R

[31] as my own opinion. The State's Motion to Dismiss [23] is GRANTED. Plaintiff is given

thitiy days from the date of this order in which to file an amended complaint.



       IT IS SO ORDERED.

       DATED this         day of March, 2019.



                                                            Chief United Stat~s   istrict Judge




3 - OPINION AND ORDER
